DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 5-12, 14, 15 and 17 are pending with claims 3, 4, 13, 16 and 18 canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5-12, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noel et al U.S. Patent No. 6,481,760 in view of Lancry et al U.S. Patent No. 5,687,999.

With regard to claim 1, and as seen in Figure 3, Noel et al disclose a threaded tubular connection comprising:
a first tubular component (at 302) including a female portion defined on an interior surface of the first tubular component, the female portion including an inner threaded portion (at 
a second tubular component (at 301) including a male portion defined on an exterior surface of the second tubular component, the male portion to be inserted into the female portion, the male portion including an inner threaded portion (at 303) and an outer threaded portion (at 303’) which are offset radially with respect to a longitudinal axis of the second tubular component by a second shoulder (at 308), the second shoulder to abut the first shoulder once the male portion is connected to the female portion,
wherein the inner threaded portion and the outer threaded portion of the female portion and the inner threaded portion and the outer threaded portion of the male portion are tapered along a tapering axis, and
wherein the first tubular component (at 302) is defined by a first wall (wall at 307) and the second tubular component (at 301) is defined by a second wall (wall at 308).
While Noel et al do not disclose that the tapering axis has a tapering value ranging from 5.26-6%, Noel et al do disclose a tapering axis having a tapering value of 6.25% (column 9, lines 58-59.  
Due to lack of criticality for the tapering value range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the tapering axis value of 6.25% in Noel et al because the values are so close that one skilled in the art would expect to achieve the same results with regard to the axial load resistance for the threaded connection.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the tapering 
Noel et al do not disclose that a ratio of a mated shoulder contact area of the first shoulder to an area of a nominal cross-section of the first tubular component is more than 15% and less than 25%, and a ratio of a mated shoulder contact area of the second shoulder to an area of a nominal cross-section of the second tubular component is more than 15% and less than 25%.
Lancry et al teach that the first and second walls (at 24-1 and 24-2) of first and second tubular components can contact each other to increase the mechanical strength of the joint and make it possible for the thicknesses, i.e., areas, of the first and second tubular components to be adjusted such as to as large a value as required (column 8, lines 46-51) but do not expressly disclose that a ratio of a mated shoulder contact area of the first shoulder to an area of a nominal cross-section of the first tubular component is more than 15% and less than 25%, and a ratio of a mated shoulder contact area of the second shoulder to an area of a nominal cross-section of the second tubular component is more than 15% and less than 25%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of a mated shoulder contact area of the first shoulder to an area of a nominal cross-section of the first tubular component be more than 15% and less than 25%, and a ratio of a mated shoulder contact area of the second shoulder to an area of a nominal cross-section of the second tubular component be more than 15% and less than 25% to increase the mechanical strength of the joint and make it possible for the thicknesses, i.e., areas, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 2, Noel et al in view of Lancry et al disclose wherein the inner threaded portion and the outer threaded portion of the female portion and the inner threaded portion and the outer threaded portion of the male portion include teeth with a crest surface (at 38 of Figure 5A of Noel et al) and a root surface (at 37 of Figure 5B of Noel et al), the crest surface and the root surface being cylindrical, such that the crest surface and the root surface are flat and parallel to the longitudinal axis of the respective tubular component along a cross-section made along the longitudinal axis.

With regard to claim 5, Noel et al in view of Lancry et al disclose wherein the inner threaded portion and the outer threaded portion of the female portion and the inner threaded portion and the outer threaded portion of the male portion include trapezoidal teeth (see Figures 5A-5C of Noel et al).

With regard to claim 6, Noel et al in view of Lancry et al disclose wherein the inner threaded portion and the outer threaded portion of the female portion and the inner threaded portion and the outer threaded portion of the male portion include a plurality of shorter teeth at each longitudinal end (see Figure 3 of Noel et al).



With regard to claim 8, Noel et al in view of Lancry et al disclose wherein each of the trapezoidal teeth includes a stabbing flank and a loading flank (see Figure 5A of Noel et al).

With regard to claim 9, Noel et al in view of Lancry et al disclose wherein at least one of the trapezoidal teeth of the male portion is beveled at a corner between the loading flank and the crest surface so as to form a pocket (see Figure 5C of Noel et al). 

With regard to claim 10, Noel et al in view of Lancry et al disclose wherein an inner end portion of the female portion and an outer end portion of the male portion contact to form a fluid tight seal once the male portion is connected to the female portion (at 311’, 312’ of Noel et al).

With regard to claim 11, Noel et al in view of Lancry et al disclose wherein one of the inner end portion of the female portion and the outer end portion of the male portion include tapered sections but do not disclose wherein one of the inner end portion of the female portion and the outer end portion of the male portion includes a domed section, and the other of the inner end portion of the female portion and the outer end portion of the male portion includes a conical section.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 12, Noel et al in view of Lancry et al disclose wherein the outer end portion of the male portion includes a tip (at 310’ of Noel et al) and the inner end portion of the female portion includes a terminal shoulder (at 309’ of Noel et al) to accommodate the tip, and the tip and the terminal shoulder are spaced apart downstream of the fluid tight seal (at 311’, 312’ of Noel et al).

With regard to claim 14, Noel et al in view of Lancry et al disclose wherein the male portion and the female portion are shaped to form at least one pocket (see pocket at 41 in Figure 5C of Noel et al) but do not disclose that the pocket is near a tip of the male portion.  Adding the pocket near a tip of the male portion would provide bend elasticity and reduce the contact pressure and the makeup torque of the threaded connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pocket be near a tip of the male portion to provide bend elasticity and reduce the contact pressure and the makeup torque of the threaded connection.



With regard to claim 17, Noel et al in view of Lancry et al disclose the claimed invention but do not expressly disclose that the nominal cross-section of the first tubular component or the second tubular component is a cross-section across the respective tubular component at a section other than longitudinal ends of the respective tubular component such that a first wall of the first tubular component and a second wall of the second tubular component have the same nominal wall thickness and the same outer diameter, and the first tubular component and the second tubular component have the same nominal cross-section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the nominal cross-section of the first tubular component or the second tubular component be a cross-section across the respective tubular component at a section other than longitudinal ends of the respective tubular component such that a first wall of the first tubular component and a second wall of the second tubular component have the same nominal wall thickness and the same outer diameter, and the first tubular component and the second tubular component have the same nominal cross-section to provide for a more secure threaded connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that Noel does not disclose a tapering value ranging from 5.26% to 6% as claimed as paragraph 34 of the specification discloses the following criticality with regard to this range - “the tapering of the threaded portions allows the shoulder portions 16c and 18c to occupy a larger portion of the thickness of the walls 22, 24 of the tubular components 12, 14 which results in improved performance in terms of axial load resistance”.  Applicant further argues that this is made possible without increasing the thicknesses of the walls and without significantly affecting the inner and outer diameters of the tubular components.
Examiner disagrees.
Noel discloses a tapering value of 6.25% which is just outside the claimed range of 5.26% to 6%.  The tapering value disclosed by Noel is so close to the claimed range that one skilled in the art would expect to achieve the same results with regard to the critical axial load resistance for the threaded connection (see MPEP 2144.05(I)).  While the specification at paragraph 34 speaks to a criticality with regard to the claimed range with regard to axial load resistance, the specification does not provide evidence that unexpected results are produced by limiting the tapering value to exactly within this range, the specification does not define how a value which is only slightly greater than 6%, i.e., 6.25%, would affect the axial load resistance and the specification does not provide evidence that a tapering value of 6.25%, i.e., a tapering value that is slightly less than 5.26% or slightly higher than 6%,  would produce results that would lower the axial 

With regard to claim 1, Applicant argues that Noel in view of Lancry do not disclose a ratio of a mated shoulder contact area of the first shoulder to an area of a nominal cross-section of the first tubular component is more than 15% and less than 25%, and a ratio of a mated shoulder contact area of the second shoulder to an area of a nominal cross-section of the second tubular component is more than 15% and less than 25% as paragraph 22 of the specification discloses that the geometry of the first and second transverse surfaces 26, 28 affects the compressive load capacities of the threaded connection and these claim features provide support against compressive loads acting in axial directions of the tubular components (see Applicant’s arguments filed 12/21/20 as Applicant is utilizing these arguments in response to the Office Action mailed on 6/25/21).  Applicant then further argues that this ratio is not a simple change in size as the shoulder surfaces affects the compressive load capacities as modifying the size of the shoulder in a connection can have consequences on many other parameters in the connection such as tube diameter, wall thickness, thread length, etc.  
Examiner disagrees.
First, paragraph 22 of the specification discloses the first and second transverse surfaces abutting each other which geometry affects the compressive load capacities of the threaded connection (see lines 3-6) and that the first and second shoulder portions 
With regard to Applicant’s argument that this ratio is not a simple change in size as the shoulder surfaces affect the compressive load capacities as modifying the size of the shoulder in a connection can have consequences on many other parameters in the connection such as tube diameter, wall thickness, thread length, etc., it is not clear what Applicant is arguing or where this is disclosed or recited.  Neither the specification nor .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679